 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD MARK HANSEN; S.H., a                      Case No.: 18cv0689-JAH (MDD)
     minor,
12
                                      Plaintiff,       ORDER RESETTING HEARING
13                                                     DATE
     v.
14
     COUNTY OF SAN DIEGO, et al.,
15
                                    Defendant.
16
17
18         On the Court’s own motion, the hearing date for the Motion to Dismiss for Lack of
19   Prosecution pursuant to Federal Rule of Civil Procedure 41(b), scheduled for August 19,
20   2019 at 2:30 p.m., is VACATED and RESET for August 26, 2019 at 2:30 p.m., before
21   this Court.
22         IT IS SO ORDERED.
23   DATED: August 2, 2019
24
                                                   _________________________________
25                                                 JOHN A. HOUSTON
26                                                 United States District Judge

27
28

                                                   1
                                                                            18cv0689-JAH (MDD)
